PER CURIAM.
The State correctly concedes error in P.W.’s conviction for assault as a permissive lesser-included offense to the charge of battery where the elements of the crime of assault were not alleged. N.H.M. v. State, 974 So.2d 484, 486 (Fla. 2d DCA 2008); Negron v. State, 938 So.2d 650, 651-52 (Fla. 4th DCA 2006). We, therefore, reverse P.W.’s conviction for assault and direct the trial court to enter a judgment of acquittal on the charge of battery.
HAWKES, C.J., DAVIS and THOMAS, JJ., concur.